Citation Nr: 1332597	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  11-19 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to exclude PTSD. 
 
2. Entitlement to service connection for an acquired psychiatric disorder, to exclude PTSD.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to July 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2009 and April 2010 by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.

In October 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The Veteran has submitted claims of entitlement to service connection for mood disorder, PTSD, and depression.  The United States Court of Appeals for Veterans Claims (Court) has held that, in general, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  VA treatment records reflect multiple diagnoses, to include PTSD and major depression.  In order to better reflect the evidence and the VA regulations pertaining to the specific service connection claims, the Board has re-captioned the claims as seen on the title page.  Id.   

A November 2010 VA examiner found that the effects of the Veteran's diagnosed major depression and PTSD included an inability to have occupational functioning and maintain a job.  As the Veteran is now service-connected for major depression, the Board finds the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability has been raised by the record.  Because this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
	
The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. A January 2008 rating decision denied service connection for an acquired psychiatric disorder, to exclude PTSD (characterized as mood disorder), the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2. Evidence received since the time of the final January 2008 rating decision raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to exclude PTSD.

3. The competent, clinical evidence of record demonstrates that major depression is causally related to active service.

4. A December 2008 rating decision denied service connection for PTSD, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

5. Evidence received since the time of the final December 2008 rating decision raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1. The January 2008 rating decision that denied service connection for an acquired psychiatric disorder, to exclude PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2013); 38 C.F.R. §§ 20.302(a), 20.1103 (2012).

2. Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to exclude PTSD, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3. Major depression was incurred in active duty.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

4. The December 2008 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2013); 38 C.F.R. §§ 20.302(a), 20.1103 (2012).

5. Evidence submitted to reopen the claim of entitlement to service connection for PTSD is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2013).  As the benefits sought with respect to the issues decided herein are granted in full, further discussion as to VA's duties to notify and assist with respect to these issues is rendered moot.  See also Bryant v. Shinseki, 23 Vet. App. 488 (2010).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Otherwise, the law requires verification of a claimed stressor.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki , 659 F.3d 1362 (Fed. Cir. 2011).  Here, the Veteran did not submit any new and material evidence within the year following the January 2008 rating decision or the December 2008 rating decision with respect to the issues decided therein, nor did he file a timely appeal to the January 2008 rating decision or the December 2008 rating decision.  Therefore, they are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160, 20.302, 20.1103.  

Acquired psychiatric disorder, to exclude PTSD

In an April 2009 rating decision, the RO reopened the Veteran's claim of entitlement to service connection for depressive disorder, not otherwise specified but denied the claim on the merits.  Although the RO found that new and material evidence had been submitted to reopen the Veteran's claim, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the January 2008 rating decision is the last final disallowance with respect to service connection for an acquired psychiatric disorder, to exclude PTSD, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

In January 2008, the RO denied the Veteran's claim of entitlement to service connection for mood disorder because there was no evidence demonstrating a diagnosis of or treatment for a mood disorder.  Therefore, in order for the Board to reopen the Veteran's claim, new evidence must have been received since the January 2008 rating decision that addresses this basis.

Evidence submitted and obtained since the January 2008 rating decision include VA treatment records and a VA examination report that reflect diagnoses of PTSD, major depression, and depressive disorder.  Here, the Board finds the evidence submitted since the January 2008 rating decision is both new and material evidence sufficient to reopen the Veteran's claim.  The VA treatment records and the VA examination report are new as they had not been previously considered by VA.  In addition, they are "material" because they relate to an unestablished fact necessary to substantiate the underlying service connection claim.  Specifically, they address the issue of a current diagnosis of an acquired psychiatric disorder and therefore raise a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim is reopened.  Justus, 3 Vet. App. at 512-13.

PTSD

In an April 2010 rating decision, the RO reopened the Veteran's claim of entitlement to service connection for PTSD but denied the claim on the merits.  As the December 2008 rating decision is the last final disallowance with respect to service connection for PTSD, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.  In December 2008, the RO denied the Veteran's claim of entitlement to service connection for PTSD as there was no evidence to show a recognized or verified in-service stressor and no current medical evidence of a diagnosis of PTSD based upon a verified in-service stressor.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been received since the December 2008 rating decision that addresses either of these bases.  

Evidence submitted and obtained since the December 2008 rating decision include the Veteran's statements describing in-service duties of recovering body parts from aircraft crashes and picking up immigrants out of the water.  In addition, a November 2010 VA examination reflects a diagnosis of PTSD, and the VA examiner opined that the Veteran's PTSD can be directly linked to his experiences that occurred while he was in the Coast Guard.  Here, the Board finds the evidence submitted since the December 2008 rating decision is both new and material evidence sufficient to reopen the Veteran's claim.  The Veteran's statements and the VA examination report are new as they had not been previously considered by VA.  In addition, they are "material" because they relate to an unestablished fact necessary to substantiate the underlying service connection claim.  Specifically, they address the issue of an in-service stressor and a diagnosis of PTSD related to the Veteran's active duty service and therefore raise a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim is reopened.  Justus, 3 Vet. App. at 512-13.

Service connection for an acquired psychiatric disorder, to exclude PTSD

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he has an acquired psychiatric disorder as the result of active duty.  He reports that his service personnel records reflect that he was not promoted due to his behavior and believes that this behavior was the earliest manifestation of his acquired psychiatric disorder.  The Veteran describes in-service duties of having to turn away Haitian immigrants who were attempting to reach the United States and having to recover body parts from aircraft crashes.  The Veteran reported that although he had sought psychiatric treatment during service, he did not receive any treatment for his condition.  He stated that he was first diagnosed with depressive disorder at the VA Medical Center in Shreveport, Louisiana following his separation from service.  

A November 2001 service personnel record shows the Veteran was counseled for failure to follow directions, and a June 2003 service personnel record indicates the Veteran was counseled on failure to obey a general regulation.  A February 2004 service personnel record shows the Veteran would not be graduating from Health Services Technician "A" School due to unacceptable performance.  On a July 2004 report of medical history, the Veteran did not mark "yes" or "no" with respect to whether he had ever had or currently had depression or excessive worry.  A July 2004 service personnel record shows the Veteran was counseled for displaying a lack of integrity and failure to follow a lawful order.

A January 2007 service treatment record shows the Veteran requested a referral to a psychologist to deal with personal issues.  Service treatment records do not reflect any further complaints of or treatment for an acquired psychiatric disorder.

A July 2008 VA treatment record indicates the Veteran was referred to the mental health clinic in May 2008 because of a positive PTSD screen and positive depression screen.  The Veteran reported that he had once visited the VA Medical Center in Pensacola, Florida for psychiatric services before seeking treatment at the VA Medical Center in Shreveport, Louisiana.  The record noted that the Veteran still had some Mirtazapine left, an antidepressant.  With respect to his time in service, the Veteran reported that he had been in the Coast Guard for nearly eight years when he was alleged to have been unable to adapt to service.  He stated that his depression began after his duties involved picking up bodies from plane crashes.  The record reflects diagnoses of depressive disorder, not otherwise specified, anxiety disorder, not otherwise specified, and rule out PTSD.  An August 2008 VA treatment record reflects similar findings, and an additional August 2008 VA treatment record shows a prior medical history of depression/PTSD followed by the Mental Health Clinic.  

In December 2008, a VA staff psychiatrist observed that the Veteran seemed to suffer from guilt issues surrounding his role in preventing people from illegally emigrating from Haiti.  When stationed in Miami, he would serve on boats that intercepted people trying to get to the United States.  He reported having nightmares about them, especially the parents who tried to get him to take their children.  

A January 2009 VA treatment record demonstrates impressions of depressive disorder, not otherwise specified, rule out major depressive disorder, and rule out paranoid personality disorder.  The Veteran spoke about being troubled by performing his duties of returning would-be immigrants to their homelands, and he talked about the trauma of having to serve on recovery missions after plane crashes and having to retrieve body parts from the water.  A March 2009 VA treatment record reflects diagnoses of depression, not otherwise specified (rule out secondary to sleep apnea) and symptoms of PTSD (does not meet full criteria).  

In a March 2009 written statement, the Veteran reported nightmares of car crashes, immigrants screaming and crying, and his shipmates making jokes about the mangled bodies of victims of horrible crashes.  VA treatment records indicate the Veteran was admitted to outpatient psychiatric services at the VA Medical Center in Memphis, Tennessee in January 2010.  In a February 2010 written statement, the Veteran asserted that he had PTSD as the result of having to recover body parts from aircraft crashes in Miami, Florida.  

In November 2010, the Veteran underwent VA examination in connection with his claim.  The VA examiner noted that the Veteran had been treated for depression dating back to 2008 shortly after he was discharged from the Coast Guard.  In the record, there was a June 2008 psychiatric note from the VA Medical Center in Biloxi, Mississippi.  The Veteran talked about recovering Haitian refugees and how he feared for their lives when they returned to Haiti.  He also discussed recovering dead bodies from the ocean and how the other shipmates treated the Haitians in an inhumane manner.  The VA examiner diagnosed major depression, recurrent, without psychosis, and PTSD, chronic.  The VA examiner found the Veteran's symptoms met the criteria for a diagnosis of PTSD and reported that the evaluation was based on the effects of the signs and symptoms associated with his social functioning and inability to have occupational functioning.  The VA examiner reported that the Veteran had serious symptoms, no friends, was unable to keep a job, and was unable to maintain good social relationships.  He also had difficulty controlling impulses and dealing with symptoms associated with PTSD and depression.  The VA examiner noted that shortly after leaving the Coast Guard the Veteran began receiving treatment for depression and that he had early recognizable symptoms associated with PTSD.  The VA examiner found that on multiple occasions, the Veteran had talked about traumatic stressors that occurred during active duty.  The VA examiner stated that the Veteran's two diagnoses of PTSD and major depression were independent of each other but together caused tremendous emotional distress.  The VA examiner opined that the Veteran's diagnoses of PTSD, major depression, and paranoid personality disorder can be directly linked to the Veteran's experiences that occurred while he was in the Coast Guard.

Based upon a review of the evidence, the Board finds that entitlement to service connection for major depression is warranted.  First, VA treatment records reflect a diagnosis of major depression during the pendency of the appeal, and therefore, the evidentiary requirement of demonstrating a current disability has been satisfied.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to an in-service injury or disease, the January 2007 service treatment record indicates that the Veteran requested a psychiatric referral to deal with personal issues.  Additionally, the Veteran has consistently asserted that he experienced depressive symptoms during and since his separation from active duty, and the record demonstrates that the Veteran sought treatment during the year following his separation from service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The Board notes that the Veteran is competent to give evidence about what he experienced; i.e., that he has had symptoms of depression during and since his separation from service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Here, the Board finds nothing in the record that would refute the competency and credibility of the Veteran with respect to his in-service experiences and his symptoms during service and since separation from active duty.  The Board also finds it significant that service personnel records reflect a decline in the Veteran's performance, which he has attributed to the onset of his depression.  In addition, VA treatment records support the Veteran's report of his symptoms as they show continuous treatment for psychiatric symptoms since at least July 2008, approximately one year following his separation from service.

Furthermore, the only medical opinion of record indicates that the Veteran's major depression is related to active duty.  Although an in-service stressor has not been verified for purposes of service connection for PTSD, the November 2010 VA examiner opined that the Veteran's diagnosis of major depression can be directly linked to his in-service experiences.  Here, there are no conflicting medical opinions of record, and VA may only consider independent medical evidence to support its findings and cannot render its own medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).     

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that major depression was incurred during active duty, and, thus, service connection is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to exclude PTSD, is reopened.

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.

Entitlement to service connection for major depression is granted.


REMAND

With respect to the claim of entitlement to service connection for PTSD, the Veteran does not allege that he had any combat service.  Since the incident did not involve combat or fear of hostile military or terrorist activity, there must be verification of the stressor for purposes of service connection.  See 38 C.F.R. § 3.304(f)(3). 

In August 2008, the RO requested that the Veteran provide the exact date of the incidents, or at least a location and approximate time frame within a two-month period for the reported stressors.  The record does not show that the Veteran responded to the request.  In that same month, the RO submitted a request through the Personnel Information Exchange System (PIES) to attempt to verify the Veteran's alleged stressors.  The response received noted that the Veteran's record had yet to be retired and therefore the request was forwarded for a reply.  The record does not indicate that a response was received.  In December 2008, the Joint Services Records Research Center (JSRRC) issued a formal finding of lack of information to verify the Veteran's reported stressors.  In March 2010, the RO again requested that the Veteran provide any additional, specific information with respect to the reported stressors.  As the Veteran did not respond to the request, the JSRRC issued an additional formal finding of a lack of information required to corroborate stressors in April 2010.

On examination in November 2010, the Veteran reported that he had recovered dead bodies from a plane crash.  At the October 2011 hearing, the Veteran testified that he was on boats in 2001, 2002, and 2003 handling migrant interdiction.  The Veteran has asserted that his currently diagnosed PTSD is the result of having to pick up immigrants out of the water and return them to their country, despite their pleas to come to the United States with their children.  The Veteran has also stated that in October 2004, while he was in California, his wife was kidnapped and raped in Miami, Florida.  As a result, the Veteran left school on emergency leave to take care of her.  He testified that there was a criminal report filed in connection with his wife's kidnapping and stated that he could attempt to obtain that information.  The November 2010 VA examiner diagnosed PTSD, chronic, and opined that the Veteran's diagnosis can be directly linked to his experiences that occurred while he was in the Coast Guard.  The VA examiner specifically identified as credible stressors the Veteran's reports of retrieving bodies from a plane crash and the ocean in general, dealing with the recovery of Haitian refugees, and feeling guilty about his wife's abduction and rape.  

In light of the Veteran's testimony and the VA examiner's opinion, the Board finds remand is warranted for additional development in connection with the Veteran's claim of entitlement to service connection for PTSD.  Here, the Board finds that the RO should contact the Veteran to give him another opportunity to provide any additional, specific information concerning his claimed stressors, to include the exact dates of the incidents, or at least a location and approximate two-month time frame for each.  Then, the RO should submit a request through PIES, with the appropriate code, to attempt to verify the Veteran's alleged stressors.  If any of the Veteran's reported stressors are verified, the RO should then forward the Veteran's claims file for an addendum opinion to determine whether his PTSD is related to the verified in-service stressors. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the Veteran's claims file or Virtual VA file any outstanding VA treatment records.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran should be notified, and a memorandum of unavailability should be associated with the claims file.

2. Contact the Veteran to give him another opportunity to provide any additional specific information he may have concerning his claimed stressors regarding recovering bodies from the ocean, dealing with the recovery of Haitian refugees, and his wife's abduction and rape, to include an approximate two-month time frame for each, and identification of the city or other jurisdiction where criminal prosecution of the rape occurred.  Advise him that, if possible, he should provide names of other individuals who were also present and witnessed or knew of his claimed stressor incidents, or who can confirm his proximity to them.  Further advise the Veteran that this information is necessary to obtain supportive evidence of the alleged stressor events, and that he must be as specific as possible, because without such details an adequate search for verifying information may not be able to be conducted.

3. Initiate a request through the Personnel Information Exchange System, with the appropriate code, to attempt to obtain to verify the Veteran's reported stressors.  The request and response thereto must be documented of record.

4. If any of the Veteran's reported stressors are verified, forward the Veteran's claims file to the November 2010 VA examiner, if available, for an addendum opinion.  If unavailable, schedule the Veteran for an additional VA examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD is causally related to a verified in-service stressor.  The examiner should note that only verified stressors may be considered to establish a diagnosis of PTSD for service connection purposes.

In providing the opinion, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings, must be included in the examination report.

5. After the development requested has been completed, the RO should re-adjudicate the claim of entitlement to service connection for PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


